Citation Nr: 1702324	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cirrhosis.

3.  Entitlement to service connection for right and left knee disorders.

4.  Entitlement to service connection for right and left foot disorders.

5.  Entitlement to service connection for Barrett's esophagus.

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was certified to the Board by the RO in Roanoke, Virginia.

In September 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  In October 2016, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether hepatitis C is related to active service.  

2.  Medical evidence shows the currently diagnosed liver cirrhosis is related to the hepatitis C virus.  

3.  The preponderance of the probative evidence is against finding that a chronic knee disorder began during service or that knee arthritis manifested to a compensable degree within one year following discharge from active duty, and against finding that bilateral knee disorders are otherwise related to active service or events therein.  

4.  The preponderance of the probative evidence is against finding that the Veteran currently has bilateral foot disorders that are related to active service or events therein.  

5.  The preponderance of the probative evidence is against finding that Barrett's esophagus is related to service or due to events therein.   

6.  Based on the September 1978 audiogram, a right ear hearing loss for VA purposes was shown at separation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  Liver cirrhosis is secondary to service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2016).  

3.  Right and left knee disorders were not incurred or aggravated during active service, and arthritis of the knees may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

4.  Right and left foot disorders were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Barrett's esophagus was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Right ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration.  At the hearing, the Veteran testified that these benefits were based on hepatitis C.  As service connection for hepatitis C is granted in this decision the Social Security records are not relevant as to the other claimed disorders and a remand to obtain them is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Board further acknowledges that the Veteran was not provided VA examinations as concerns his claimed bilateral knee and foot disorders and Barrett's esophagus.  As discussed below, the record does not contain probative evidence that these conditions began during service or probative evidence showing a relationship to service.  Hence, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including cirrhosis of the liver, arthritis, and sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

	Hepatitis C

In March 2013, the RO denied entitlement to service connection for hepatitis C.  The Veteran disagreed with the decision and perfected this appeal.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
 (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See M21-1, III.iv.4.l.2.e.  

Regarding immunization with a jet air gun injector, information in M21-1 indicates that despite the lack of any scientific evidence to document transmission of the Hepatitis C virus with air gun injectors, it is biologically possible.  A medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection.  Id.

Throughout the appeal, the Veteran asserted his hepatitis C was related to immunizations that he received during service via jet injector.  At the hearing, the Veteran testified that he got two tattoos during service - one in Australia and one in Hong Kong.  

Service treatment records are negative for any findings or diagnosis of hepatitis C.  The enlistment examination in October 1974 showed the Veteran had two tattoos.  One was on the distal lower right forearm and he also had a cross tattoo, but the location was not specified.  The separation examination in September 1978 noted three tattoos.  One on the upper right arm, one on the right forearm, and one on the right chest.  No other risk factors were noted during service.  

Private medical records from Dr. S.D. show the Veteran was seen for a new patient consultation in May 2004 following blood work which was positive for hepatitis C.  The examiner noted the Veteran denied receiving a blood transfusion, denied using intravenous drugs, and had no piercings.  He had four tattoos.  Following examination, the impressions included hepatitis C antibody positive, genotype and "PCR" (sic) status unknown, and multiple tattoos.  

The Veteran underwent a VA examination in June 2016.  The diagnosis was hepatitis C.  The only risk factor noted was tattoos.  The examiner stated that the claimed condition was less likely than not incurred in or caused by service.  The following rationale was provided:

Update on hepatitis C by Dr. Dhawan notes that the transmission of hepatitis C by the following methods: transfusion of blood, injection of illegal drugs with non-sterile needles or snorting cocaine with shared straws, needle stick injuries with healthcare workers.  Hepatitis C can also be transmitted via tattooing, shared razors and acupuncture.  Uncommon routes include high risk sexual activity and maternal fetal transmission.  Hence, it is less likely than not that the claimant's hepatitis C was a result of the use of unsanitary air guns as at this point in time, that is not a known risk of transmission of the virus.  

A September 2016 statement from Dr. S.D. indicates the Veteran was seen on that date primarily to support his claim that hepatitis C was related to service.  The Veteran reported that he received vaccinations using a multi-use gun injector, which was based on photographs that he showed, and involved direct contact of the metal gun against the skin of the patients.  They were apparently vaccinated one at a time in succession with no cleaning of the gun in between patients.  Additionally, the Veteran had tattoos placed while in the service.  Based on this information, the physician stated it was certainly likely at least 50-50 that the appellant's hepatitis C was contracted as a result of the vaccinations and tattoos.  The Veteran had no history of blood transfusions, and had never used intravenous drugs or shared razor blades or toothbrushes.  

Evidence of record shows the Veteran received several immunizations during service.  The enlistment examination noted two tattoos and the separation examination showed three, which indicates he had at least one tattoo during active service.  Based on the information noted in the May 2004 consultation, it appears he received another tattoo post-service, for a total of four.  As set forth above, tattoos are a recognized risk factor for hepatitis and the transmission via airgun injector is biologically possible.

On review, the claims folder contains nexus evidence both for and against the claim.  That is, the VA examiner provided a negative opinion.  This opinion, however, is not considered highly probative as it focuses only on the air gun injector and does not address the in-service tattoo.  The private opinion is positive and is based on information provided by the Veteran.  The Board is unable to determine whether the Veteran was vaccinated via air gun injector during service, but has no reason to doubt his reports.  The Board further notes that the private opinion does not differentiate as to when the tattoos were received (before, during or after service).  Nonetheless, there is objective evidence of an in-service tattoo, which is a recognized risk factor, and the evidence is at least in equipoise as to whether hepatitis C is related to active service.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  

      Liver cirrhosis

In March 2013, the RO denied entitlement to service connection for cirrhosis of the liver.  The Veteran disagreed with the decision and perfected this appeal.  

VA medical records show a current diagnosis of nonalcoholic liver cirrhosis.  A May 2016 statement from a VA physician indicates the Veteran is followed by the hepatology and liver transplant department and has a history of cirrhosis secondary to chronic hepatitis C.  

As set forth above, service connection has been granted for hepatitis C.  Accordingly, service connection for liver cirrhosis on a secondary basis is established.  See 38 C.F.R. § 3.310.  
      
      Right and left knee disorders

In March 2013, the RO denied entitlement to service connection for right and left knee conditions.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that his knee pain began during service.  He testified this disorder was related to climbing ladders inservice and being a boiler technician and working on steel decks.  He reported that he did not have knee problems when he entered service and that his knees began to bother him in 1978.  He noted that he worked 14-15 hour days.  He denied any treatment since service but indicated he had pain on and off.  

The October 1974 enlistment examination noted a scar on the left knee, not considered disabling.  No musculoskeletal complaints were noted in either knee and the lower extremities were reported as normal on clinical evaluation.  The presumption of soundness is for application as concerns the claimed orthopedic knee disorders.  See 38 C.F.R. § 3.304(b) (2016).  Notably, service treatment records are otherwise negative for any complaints or findings related to the knees.  At his separation examination, the Veteran's lower extremities were again reported as clinically normal.  

A May 2014 VA record notes complaints of chronic knee pain status post replacement and includes a diagnosis of chronic knee pain.  At the hearing, however, the Veteran indicated that he did not have his knees replaced.  For purposes of this decision, the Board concedes current disability.  

The Veteran is competent to report that he experienced knee pain during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  On review, however, there is no evidence of a chronic knee disorder during service or any evidence of arthritis manifested to a compensable degree within one year following discharge from active duty.  The record also does not contain probative evidence indicating that any current disability is related to active service or events therein.  In making this determination, the Board finds that the Veteran, as a lay person, is not competent to provide a medical nexus opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's unsubstantiated lay assertions are not considered probative.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Right and left foot disorders

In March 2013, the RO denied entitlement to service connection for right and left foot conditions.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that he wore uncomfortable boots in the Navy.  He believed that the same type of duty (going up and down ladders, working on steel decks) also led to his bilateral foot pain.  He further testified that the socks they gave them were like paper and his feet would be "tore up" with calluses and stuff.  

Service treatment records are negative for any complaints or findings related to the feet.  At a separation examination, the appellant's feet were reported as clinically normal.  

The Veteran is competent to report that he experienced foot pain during service and that he currently experiences pain.  See Layno.  Evidence of record, however, does not show a currently diagnosed bilateral foot disability or indicate that any such disability is related to active service or events therein.  The Veteran's unsubstantiated lay assertions are not considered probative.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Barrett's esophagus

In March 2013, the RO denied entitlement to service connection for Barrett's esophagus.  The Veteran disagreed with the decision and perfected this appeal.  

In his April 2013 notice of disagreement, the Veteran argued he had Barrett's esophagus due to breathing in asbestos.  At the hearing, the Veteran reported that he was diagnosed with Barrett's esophagus in 2002.  He testified that he had problems with indigestion in the Navy and took Rolaids.  He also stated that his doctor said the condition could be caused by asbestos exposure.  

VA medical records show a diagnosis of and treatment for Barrett's esophagus.   The question is whether this condition is related to service.  

The Veteran is competent to report that he had indigestion and took Rolaids during service.  See Layno.  On review, service treatment records are negative for any complaints or findings related to the claimed condition and based on the Veteran's testimony, it was not diagnosed for many years after service.  

Service records indicate he was a boiler technician and his reports of asbestos exposure appear consistent with his circumstance of service.  Notwithstanding, the Veteran is not competent to opine on the relationship between Barrett's esophagus and any asbestos exposure.  See Woehlaert.  The Board acknowledges the Veteran's report that his physician stated the condition could be caused by asbestos exposure, but notes that a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. 69, 77 (1995).  Moreover, the term "could be" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim").

In summary, the evidence preponderates against finding that Barrett's esophagus is related to active service or events therein, to include due to claimed asbestos exposure.  As such, entitlement to service connection is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

	Right ear hearing loss

In March 2013, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that he was exposed to noise while working in the boiler room.  The Veteran served in the Navy as a boiler technician.  His reports of in-service noise exposure are consistent with the circumstances of his service and in-service acoustic trauma is established.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At his October 1974 enlistment examination right ear puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 15, X and 5 respectively.  On separation examination in September 1978, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 10 20, 15 and 15 respectively.  

The Veteran underwent a VA examination in February 2013.  The examiner indicated that the test results were not valid for rating purposes; however, puretone thresholds establish a hearing loss disability in the right ear for VA purposes.  The examiner provided a negative opinion as follows:

A hearing examination from October 30, 1974 revealed normal hearing in both ears.  A hearing exam from September 7, 1978 was within test/re-test variability of the exam from 1974, except a 55 dB thresholds was measured in the right ear at 500Hz.  This is of unknown etiology.  There was no follow-up completed.  Today's results, although invalid for rating, revealed the hearing in the right ear at 500 Hz improved.  The 55dB in the right ear at 500 Hz may have been due to a now resolved pathology or recorded in error, but is less likely than not due to noise exposure.  

As set forth, there is objective evidence that the Veteran met the criteria for a hearing loss disability for VA purposes in the right ear at separation (puretone threshold of 55 at 500 Hertz).  The Board acknowledges the opinion stating the etiology was unknown and that the threshold was improved on recent examination.  Regardless, based on the audiometric findings at separation, service connection is warranted for right ear hearing loss.  


ORDER

Entitlement to service connection for hepatitis C is granted.  

Entitlement to service connection for liver cirrhosis is granted.  

Entitlement to service connection for right and left knee disorders is denied.

Entitlement to service connection for right and left foot disorders is denied.  

Entitlement to service connection for Barrett's esophagus is denied.

Entitlement to service connection for right ear hearing loss is granted.  


REMAND

Service treatment records do not show complaints related to a left ear hearing loss and hearing on the left was within normal limits at separation.  Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

The February 2013 VA examination shows a hearing loss disability for VA purposes in the left ear.  The opinion notes that there was normal hearing at entrance and that the separation examination was within test/re-test variability.  It does not, however, specifically address the etiology of the left ear hearing loss.  Under the circumstances of this case, an addendum opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the February 2013 VA hearing loss examination for addendum.  If the February 2013 examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder and a copy of this remand must be available for review. 

The examiner is requested to again review the claims folder and opine whether it is at least as likely as not that any diagnosed left ear hearing loss disability is related to in-service noise exposure.  In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes during service is not always fatal to a service connection claim and that a negative opinion based solely on the absence of documented in-service hearing loss is not considered adequate.  A complete rationale must be offered for any opinion provided.  

2.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


